Citation Nr: 0029575	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  98-02 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $6,250, 
to include the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1951 to 
February 1953.

This matter arises from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC), in St. Petersburg, Florida, 
which found that the veteran had been overpaid improved 
disability pension benefits in the amount of $6,250.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  In a March 1983 rating decision, the veteran was awarded 
entitlement to nonservice-connected disability pension 
benefits; however, the veteran was informed that his family 
income exceeded the limits for payment of pension benefits 
for a married veteran.

2.  In December 1991, the veteran reported to the RO that he 
and his spouse lived together, and that his spouse had annual 
wages totaling $10,400; in June 1992, the veteran was 
informed that he was denied payment of pension benefits, as 
his family's countable income exceeded the maximum applicable 
income limitation.

3.  The veteran reapplied for improved disability pension 
benefits in July 1992; he indicated that he and his spouse 
had separated in January of that year, and that he had no 
income from any source.

4.  By VA letter dated in January 1993, the veteran was 
informed that he was awarded payment of disability pension 
benefits, effective from August 1, 1992; that letter informed 
the veteran that the rate of his pension award was directly 
related to his family's income and that he must notify the RO 
if that income changes. 

5.  Attached to the January 1993 VA notification letter was a 
Disability Pension Award Attachment, VA Form 21-8768, which 
sets forth factors affecting the right to payment; the 
veteran was sent a similar letter, with the same attachment, 
in August 1993.

4.  On an eligibility verification report (EVR), dated in 
August 1993, the veteran again reported that he was not 
living with his spouse, that he had not contributed to her 
support during the 12-month period prior to the submission of 
the EVR, and that he was in receipt of Social Security 
benefits totaling $481 monthly.

5.  In September 1993, VA received a statement from an 
unknown third party indicating that the veteran was living 
with his spouse and that he was working.  

6.  During November and December 1993, the RO conducted a 
field examination; the field examiner learned that the 
veteran had been working during the summer months, and had 
been paid in cash; the veteran's spouse informed the field 
examiner that she had been working at Disneyworld for a long 
time; the veteran acknowledged some unreported earnings.

7. Based upon the newly received information regarding the 
veteran's relationship with his wife, and his and his 
spouse's unreported earnings, the RO terminated the veteran's 
pension benefits retroactively effective August 1, 1992; the 
overpayment at issue ensued.  

8.  The failure of the veteran to accurately report his 
marital status and his family's income during calendar years 
1992, 1993, and 1994, constituted bad faith on the veteran's 
part.



CONCLUSIONS OF LAW

1.  The overpayment of improved disability pension benefits 
in the calculated amount of $6,250 was properly created.  
38 U.S.C.A. § 5112(b)(9) (West 1991); 38 C.F.R. §§ 3.500, 
3.660 (1999).

2.  Waiver of recovery of an overpayment of improved 
disability pension benefits in the amount of $6,250 is 
precluded by evidence of bad faith on the veteran's part.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran has questioned the validity 
of the indebtedness at issue.  As such, the threshold 
question that must be addressed is whether the indebtedness 
was properly created.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  The veteran contends that he 
and his spouse were separated from 1992 to 1994.  He further 
contends that he had no earnings subsequent to being granted 
improved disability pension benefits on August 1, 1992.  To 
support his contentions, the veteran submitted statements 
from third parties that indicated that the veteran's spouse 
had lived separate and apart from the veteran from 1992 to 
1994.  However, these statements are contradicted by the 
findings of a VA field examiner during November and December 
1993.  Upon visiting the veteran's house, the examiner was 
informed by the veteran's neighbors that the veteran and his 
spouse lived together.  The field examiner noted that the 
veteran's spouse was at the veteran's residence, and 
confirmed to the examiner that she had been working at 
Disneyworld "for a long time."  Although the veteran at first 
denied working, he later admitted to the field examiner that 
he had been working, and had been paid in cash.

Whether or not the veteran and his spouse had temporarily 
separated during the years 1992 to 1994, and whether the 
veteran had been employed during that period are questions of 
credibility.  Although the veteran has stated on various 
occasions that he and his spouse had not been living together 
from 1992 to 1994, and that he had not been working, the 
Board finds that contrary evidence, acquired by a VA field 
examiner, is more compelling.  The field examiner was told by 
the veteran's neighbors that the veteran and his spouse had 
been living together.  The veteran's spouse admitted to the 
field examiner that she had been working at Disneyworld "for 
a long time."  Finally, the veteran admitted to the field 
examiner that he also had been working, and had been paid in 
cash.  Thus, the weight of the evidence clearly favors a 
finding that the veteran and his spouse had not been 
estranged during the years 1992 to 1994, and that both of 
them had additional income that exceeded the applicable 
maximum income limitation.  As such, the veteran was not 
entitled to improved disability pension benefits effective 
August 1, 1992, and it follows that the overpayment at issue 
was properly created.

In light of the foregoing, the next question for Board 
consideration is whether it would be against equity and good 
conscience for VA to require repayment of the instant 
indebtedness.  According to the law, there shall be no 
recovery of payments or overpayments of any benefits under 
any of the laws administered by the Secretary of the VA, 
whenever it is determined that recovery of benefits would be 
against equity and good conscience, if application for relief 
is made within 180 days of notification.  38 U.S.C.A. 
§ 5302(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
"Equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  Id.  In 
making this determination, consideration will be given to the 
following elements:  fault of the debtor; balancing of fault; 
undue hardship; defeat the purpose; unjust enrichment; 
changing position to one's detriment.  Id.  However, waiver 
of a debt is precluded if there is any indication of fraud or 
misrepresentation, bad faith, or a lack of good faith. 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

Bad faith entails unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in loss to the government.  38 C.F.R. § 1.965(b)(2).  
Lack of good faith means an absence of an honest intention to 
abstain from taking unfair advantage of the holder and/or the 
Government.  38 C.F.R. § 1.965(b)(3).

In a decision by the COWC dated in September 1997, the COWC 
concluded that the veteran had demonstrated fraud or 
misrepresentation of a material fact in failing to report 
that he and his spouse were not estranged, and in failing to 
report his full family income.  Consequently, the COWC 
concluded that waiver of recovery of the overpayment was 
precluded by law.  The Board reaches the same conclusion, but 
will characterize the veteran's actions as bad faith, as it 
does not appear that the procedural steps for a finding of 
fraud or misrepresentation were followed in this case.  See 
38 C.F.R. § 1.962(b).  In that regard, it does not appear 
from the record that this case was referred to the Inspector 
General or the Regional Counsel, for a determination that 
prosecution is not indicated.  Id.  Nevertheless, the Board 
notes that it is not bound by the COWC's determination, as it 
is within the Board's province to determine whether waiver is 
statutorily precluded by a finding of fraud, 
misrepresentation, or bad faith.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  Moreover, the Board notes that by 
characterizing the veteran's actions as bad faith, as opposed 
to fraud or willful misrepresentation, the outcome is the 
same, in that waiver of recovery of the overpayment is 
precluded by law.  

As previously noted, there is compelling evidence in this 
case that the veteran and his spouse were not estranged 
during the period from 1992 to 1994, contrary to the 
veteran's statements to the RO.  Additionally, both the 
veteran and his spouse had income during that period, which 
the veteran failed to report on a number of occasions.  The 
record is clear that in the veteran's original pension award 
letter, dated in January 1993, he was notified that the rate 
of his pension award was directly related to his family's 
income, and that he must notify the RO if that income 
changes.  Moreover, attached to that letter was a Disability 
Pension Award Attachment, VA Form 21-8768, which sets forth 
factors affecting the right to payment; the veteran was sent 
a similar letter, with the same attachment, in August 1993.  
Thus, although the veteran was clearly aware of his 
obligations to accurately report all income, as well as his 
dependent status, he failed to do so.  Rather, it appears 
that the veteran intended to seek an unfair advantage, with 
knowledge of the likely consequences, which resulted in a 
loss to the government.  38 C.F.R. § 1.965(b)(2).  
Additionally, the Board finds that the veteran acted with a 
lack of good faith, in that he did not abstain from taking 
unfair advantage of the Government.  38 C.F.R. § 1.965(b)(3).

The Board has considered all evidence in this appeal, as 
outlined above, including the veteran's contentions.  
However, the Board finds that the veteran's repeated failures 
to accurately report his marital status and his family's 
income can reasonably be attributed to bad faith.  As such, 
there is a legal bar to the issue of waiver of recovery of 
the debt, and there is no basis to grant the veteran's 
appeal.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.965(b); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Moreover, in 
light of the finding of bad faith, the Board may not consider 
the standards of equity and good conscience, including 
allegations of hardship in repaying the debt.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a); 1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $6,250 is denied.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals




- 7 -



- 1 -


